NUMBER 13-16-00162-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI C EDINBURG


AMERICAN SURGICAL ASSISTANTS,
INC. D/B/A AMERICAN SURGICAL
PROFESSIONALS,                                                            Appellant,

                                          v.

JUAN JOHNNY DE DIOS VILLEGAS, ET AL.,                                     Appellees.


                    On appeal from the 148th District Court
                         of Nueces County, Texas.


              ORDER TO FILE REPORTER’S RECORD
               Before Justices Garza, Perkes, and Longoria
                            Order Per Curiam

      This cause is before the Court on the reporter’s failure to file the record. The

reporter’s record in this matter was originally due on June 20, 2016. The reporter has

previously requested and received three extensions of time to file the record.    The
reporter has filed a fourth extension requesting an additional 45 days to file the reporter’s

record.

       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that, in the interest of justice, an order should be

entered. The Court looks with disfavor upon the delay caused by the reporter’s failure

to have filed the record in this matter.

       Reporter, Sandra Chavez, is hereby ORDERED to file the reporter’s record in this

Court on or before December 19, 2016. No further motions for extension of time will be

entertained by the Court.     If the reporter fails to file the record within the foregoing

specified period of time, the Court will act appropriately to avoid further delay and to

preserve the parties’ rights. TEX. R. APP. P. 37.3 (a)(2).

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed
the 17th day of November, 2016.




                                             2